UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2014 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31993 STERLING CONSTRUCTION COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 25-1655321 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 20810 Fernbush Lane Houston, Texas (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code(281) 821-9091 (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [√]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[√]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[]Accelerated filer[√] Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[√]No At May 7, 2014, there were 18,773,098 shares outstanding of the issuer’s common stock, par value $0.01 per share. 1 STERLING CONSTRUCTION COMPANY, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 SIGNATURES 33 2 PART I Item 1.Financial Statements STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share data) March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Contracts receivable, including retainage Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Receivables from and equity in construction joint ventures Other current assets Total current assets Property and equipment, net Goodwill Other assets, net Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Billings in excess of costs and estimated earnings on uncompleted contracts Current maturities of long-term debt Income taxes payable Accrued compensation Current obligation for noncontrolling owners’ interest in subsidiaries andjoint ventures Other current liabilities Total current liabilities Long-term liabilities: Long-term debt, net of current maturities Member’s interest subject to mandatory redemption and undistributed earnings Other long-term liabilities Total long-term liabilities Commitments and contingencies (Note 8) Equity: Sterling stockholders’ equity: Preferred stock, par value $0.01 per share; 1,000,000 shares authorized, none issued - - Common stock, par value $0.01 per share; 19,000,000 shares authorized, 16,678,104 and 16,657,754 shares issued Additional paid in capital Retained deficit (62,112 ) (62,317 ) Accumulated other comprehensive income 27 Total Sterling common stockholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) (Unaudited) Three Months Ended March 31, Revenues $ $ Cost of revenues (126,669 ) (109,650 ) Gross profit General and administrative expenses (8,484 ) (9,611 ) Other operating income, net Operating income (loss) (7,883 ) Gain on sale of securities - Interest income Interest expense (319 ) (99 ) Income (loss) before income taxes and earnings attributable to noncontrolling owners’ interests (7,219 ) Income tax benefit - Net income (loss) (4,419 ) Noncontrolling owners’ interests in earnings of subsidiaries and joint ventures (275 ) (161 ) Net income (loss) attributable to Sterling common stockholders $ $ ) Net earnings (loss) per share attributable to Sterling common stockholders: Basic $ $ ) Diluted $ $ ) Weighted average number of common shares outstanding used in computing per share amounts: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Amounts in thousands) (Unaudited) Three Months Ended March 31, Net income (loss) attributable to Sterling common stockholders $ $ ) Net income attributable to noncontrolling owners’ interests included in equity Net loss attributable to noncontrolling owners’ interests included in liabilities - (25 ) Add /(deduct) other comprehensive income, net of tax: Realized gain from sale of available-for-sale securities - (307 ) Realized gain from settlement of derivatives (14 ) (17 ) Change in the effective portion of unrealized gain (loss) in fair market value of derivatives (76 ) 45 Comprehensive income (loss) $ $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2014 (Amounts in thousands) (Unaudited) STERLING CONSTRUCTION COMPANY, INC. STOCKHOLDERS Common Stock Treasury Stock Addi- tional Paid in Retained Accu- mulated Other Compre- hensive Noncon- trolling Shares Amount Shares Amount Capital Deficit Income Interests Total Balance at January 1, 2014 $ - $
